16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dirk A. RICE, Plaintiff Appellant,v.Michael GAFNEY, PA;  Michael Murphy, Nurse;  Archie Gee,Warden;  Sonya Hunter;  Marvin Bruce, PA;  Angela King,
No. 93-7075.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.
Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., John Joseph Curran, Jr., Atty. Gen., Richard Bruce Rosenblatt, Asst. Atty. Gen., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rice v. Gafney, No. CA-92-2962-WN (D. Md. Sept. 20, 1993).  We deny Rice's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We also deny Rice's motion for appointment of counsel